UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2145


HOLLIE L. STANSBURY,

                    Plaintiff - Appellant,

             v.

FEDERAL HOME LOAN MORTGAGE CORPORATION; WELLS FARGO
BANK, N.A.; WILLOW WAY, LLC; ALG TRUSTEE, LLC, as substitute trustee,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Elizabeth Kay Dillon, District Judge. (7:16-cv-00516-EKD-RSB)


Submitted: April 30, 2018                                         Decided: July 25, 2018


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry W. McLaughlin, III, LAW OFFICE OF HENRY MCLAUGHLIN, P.C.,
Richmond, Virginia, for Appellant. Terry C. Frank, Benjamin A. Wills, KAUFMAN &
CANOLES, P.C., Richmond, Virginia; Erin B. Ashwell, J. Benjamin Rottenborn,
WOODS ROGERS, PLC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Plaintiff Hollie L. Stansbury appeals the district court’s order granting

Defendants’ motion to dismiss her complaint asserting claims for breach of contract and

bad faith. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Stansbury v. Fed. Home Loan Mortg.

Corp., No. 7:16-cv-00516-EKD-RSB (W.D. Va. Aug. 31, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2